Title: General Orders, 16 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Saturday September 16. 1780
                            Parole Northumberland
                            Countersigns Pan, Peep.
                            Watchword, Come here
                        
                        For the day Tomorrow
                        Brigadier General Irvine
                        Lieutenant Colonel Commandant
                        Sherman
                        Lieutenant Colonel Murray
                        Major Knapp
                        Brigade Major Rosekrans.
                        For Detachment Major Ball to relieve Major Reid
                        Ensign Samuel Tallmadge is appointed Adjutant to the 4th New York regiment vice Lieutenant Ellsworth promoted
                            from the ninth day of July last.
                        Major James Moore is appointed Brigade Major and Inspector to the 1st Pennsylvania brigade from the 21st of
                            July last.
                        A return by brigades of Armourers who may remain unemployed to be made to the Adjutant General tomorrow at
                            Orderly time.
                        Spencer’s regiment is to march tomorrow morning and join Livingston’s at Stoney Point agreeable to an order
                            of the first of last Month.
                        The German Battalion is to join the Jersey brigade ’till further orders.
                        All the brigade quarter masters with the main army who have not received orders of payment for their extra
                            wages or any other charges they may have against the Quarter master General’s department previous to the first of August
                            last are requested to render their accounts for settlement by the 19th Instant at farthest.
                    